DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 10/06/2021, with respect to the objection to Claim 13, have been fully considered and are persuasive.  Claim 13 has been cancelled; therefore, the objection to Claim 13 has been withdrawn. 
Applicant’s arguments, see Page 7 of the response, filed 10/06/2021, with respect to the rejection of Claims 13 and 15 under 35 U.S.C. §102(a)(1), have been fully considered and are persuasive.  Claims 13 has been cancelled, and Claim 15 has been amended to depend upon Claim 23.  Therefore, the rejection of Claims 13 and 15 under 35 U.S.C. §102(a)(1) has been withdrawn. 
Applicant's arguments filed 10/06/2021, regarding the rejection of Claim 23 made under 35 U.S.C. §103, have been fully considered but they are not persuasive.  The applicant argues that the braiding technique disclosed by Kovalsky could not be applied to the outer spar structure of Reinfelder, since Kovalsky discloses that the composite fibers need to be braided on a rigid mandrel and Reinfelder’s “inner structure”, i.e. an uncured body supported by an inflatable (i.e. flexible) bladder, would not be sufficiently rigid enough to act as a braiding mandrel.  Therefore, the applicant argues that the rejection should be withdrawn.  The Office respectfully disagrees.  The mandrel assembly (110) of Reinfelder comprises a rigid substructure (Figures 7d-e, No. 112; Column 10, Lines 46-52).  Said rigid substructure supports both the inner core structure (60i, 70i, 60m) portion and the inflatable bladder portion (114) of the “inner structure” of Reinfelder o, 60o) (Figures 3 & 5).  Therefore, Reinfelder discloses an inner structure that is sufficiently rigid, due to the rigid substructure (112), to act as a braiding mandrel for the outer spar structure.  Because of this, the applicant’s arguments are not persuasive, and the rejection of Claim 23 under 35 U.S.C. §103 is maintained.
Due to the amendments, the previous rejection of Claim 14 is withdrawn and a new rejection under 35 U.S.C. §103 is made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinfelder (US Patent No: 5,755,558) in view of Kovalsky (US Patent No: 7,165,945).
Regarding Claim 23: Reinfelder discloses a spar (10) for an airfoil (6).  The spar comprises an inner spar structure (Figure 5, No. 60i, 70i, 60m) having a rigid body mounted to an airfoil root (2), the rigid body being formed from a first composite material (Column 6, Lines 63-66; Column 7, Lines 1-3), and the rigid body defining a hollow internal cavity (Figures 1-2); and an outer spar structure (70o, 60o) formed around the inner spar structure (Figures 2 & 5), the outer spar structure being formed from a second composite material (Column 6, Lines 63-66; Column 7, Lines 1-3).  The limitation the first composite material of the rigid body being at least partially cured before the outer spar structure was formed is being treated as a product-by-process limitation; that is, the inner spar structure is made by at least partial curing before the outer spar structure is formed.  Product-by-process claims are limited ONLY to the structure implied by the cited steps, NOT to the manipulation of the recited steps.  It has been held that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable, even though the prior product was made by a different process, and the burden shifts to the applicant to show an unobvious difference.  See MPEP 2113.
Reinfelder, however, fails to disclose forming the outer spar structure comprising braiding a plurality of fibers.
Kovalsky teaches a spar (Figure 2, No. 32) for an airfoil (Figure 1, No. 10).  The spar structure (Figures 3 & 7, No. 38) is formed by braiding a plurality of fibers (Figure 4, No. 36) around the circumference of the spar (Column 4, Lines 3-5).

Regarding Claim 15: Reinfelder, as modified by Kovalsky, discloses an airfoil (6).  The airfoil comprises the spar (10) according to Claim 23, wherein the rigid body comprises a hollow internal cavity (Figures 1-2); one or more airfoil forms (2, 4) mounted to the spar (Figure 1); and an airfoil surface formed from a composite material that surrounds the spar and the airfoil forms (Figure 1; Column 14, Lines 58-62).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinfelder and Kovalsky as applied to Claim 23 above, and further in view of Tutaj (US Patent No: 9,366,155).
Regarding Claim 14: Reinfelder, as modified by Kovalsky, discloses the spar according to Claim 23; however, Reinfelder fails to disclose the inner spar structure comprising one or reinforcement members internal to the rigid body, the reinforcement members being integral with the rigid body.
Tutaj teaches a spar for an airfoil (Figure 2), the spar comprising a reinforcement member (24) internal to a rigid body (8) of an inner spar structure, the reinforcement member being formed from the same composite material as the rigid body and formed integrally with the rigid body (Figure 2; Column 13, Lines 22-24 & 53-57; Column 15, Lines 6-8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the inner spar structure of Reinfelder, .
Allowable Subject Matter
Claims 1-3, 7-12, and 16-22 are allowed.  See previous Office Action for reasons for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745